
	
		II
		111th CONGRESS
		1st Session
		S. 1621
		IN THE SENATE OF THE UNITED STATES
		
			August 6, 2009
			Mr. Sanders (for himself
			 and Mr. Merkley) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To improve thermal energy efficiency and use, and for
		  other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Thermal Energy Efficiency Act of
			 2009.
		2.FindingsCongress finds that—
			(1)approximately 40
			 percent of the total quantity of energy consumed in the United States is used
			 in heating and air conditioning buildings and industrial process heat;
			(2)thermal energy is
			 an essential, but often overlooked, segment of the national energy mix;
			(3)district energy
			 systems use 1 or more central plants to provide thermal energy or combined heat
			 and power to multiple buildings that range in size from campus applications to
			 systems heating entire towns or cities;
			(4)district energy
			 systems provide several advantages that support secure, affordable, renewable,
			 and sustainable energy for the United States, including—
				(A)fuel flexibility
			 to reduce fossil fuel consumption and greenhouse gas emissions;
				(B)use of local
			 fuels that keep jobs and energy dollars in local economies;
				(C)stable,
			 predictable energy costs for businesses and industry; and
				(D)reduction in
			 reliance on fossil fuels;
				(5)district energy
			 systems provide infrastructure to produce and distribute thermal energy and use
			 electric energy from sources of industrial surplus heat and from renewable
			 sources, such as biomass, geothermal, and solar;
			(6)as of 2009, the
			 United States had approximately 2,500 operating district energy systems;
			(7)combined heat and
			 power systems increase energy efficiency of power plants by capturing thermal
			 energy and using the thermal energy to provide heating and cooling, more than
			 doubling the efficiency of conventional power plants; and
			(8)according to the
			 Oak Ridge National Laboratory, if the United States was able to increase
			 combined heat and power from approximately 9 percent of total electric
			 generation capacity on the date of enactment of this Act to 20 percent by 2030,
			 the increase would—
				(A)save as much
			 energy as half of all household energy consumption;
				(B)create
			 approximately 1,000,000 new jobs;
				(C)avoid more than
			 800,000,000 metric tons of carbon dioxide emissions annually, which is
			 equivalent to taking 1/2 of all United States passenger
			 vehicles off the road; and
				(D)save hundreds of
			 millions of barrels of oil equivalent.
				3.DefinitionsIn this Act:
			(1)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
			(2)Combined heat
			 and powerThe term combined heat and power means
			 simultaneous generation of electric energy and heat in a single, integrated
			 system, with an overall efficiency of 60 percent or higher based on a
			 higher-heating value basis.
			(3)District energy
			 systemThe term district energy system  means a
			 system that provides thermal energy from 1 or more central plants to at least 2
			 or more buildings through a network of pipes to provide steam, hot water, or
			 chilled water to be used for space heating, air conditioning, domestic hot
			 water, compression, process energy, or other end uses for the thermal
			 energy.
			(4)Eligible
			 entityThe term eligible entity means—
				(A)an institutional
			 entity;
				(B)a commercial or
			 industrial entity; or
				(C)a Federal agency
			 or facility.
				(5)FundThe
			 term Fund means the Thermal Energy Efficiency Fund established by
			 section 4(a).
			(6)Institutional entityThe term institutional entity
			 means—
				(A)an institution of higher education;
				(B)a public school district;
				(C)a local government;
				(D)a State
			 government;
				(E)a tribal
			 government;
				(F)a municipal utility; or
				(G)a nonprofit or
			 public hospital; or
				(H)a designee of 1 of the entities described
			 in subparagraphs (A) through (G).
				(7)Qualifying
			 projectThe term qualifying project means a district
			 energy, combined heat and power, or recoverable waste energy project that (in
			 accordance with guidance issued by the Secretary)—
				(A)reduces or avoids
			 greenhouse gas emissions; and
				(B)(i)produces thermal energy
			 from renewable energy resources (such as biomass, geothermal, and solar
			 resources) and natural cooling sources (such as cold lake or ocean water
			 sources);
					(ii)captures and productively uses
			 thermal energy from an existing electric generation facility;
					(iii)provides for the capture and
			 productive use of thermal energy in a new electric generation facility;
					(iv)integrates new electricity
			 generation into an existing district energy system;
					(v)captures and productively uses
			 surplus thermal energy from an industrial or municipal process (such as
			 wastewater treatment); or
					(vi)distributes and transfers to
			 buildings the thermal energy from the energy sources described in clauses (i)
			 through (v).
					(8)Recoverable
			 waste energyThe term recoverable waste energy means
			 electrical, thermal, or mechanical energy that—
				(A)may be recovered
			 or generated through modification of an existing facility or addition of a new
			 facility; and
				(B)if not for that
			 recovery, would be wasted.
				(9)SecretaryThe
			 term Secretary means the Secretary of Energy.
			4.
			 Thermal Energy Efficiency Fund
			(a)EstablishmentThere
			 is established in the Treasury a fund to be known as the Thermal Energy
			 Efficiency Fund.
			(b)AllocationIf
			 a program for the regulation of greenhouse gas emissions is established by
			 Federal law (including regulations) for any of calendar years 2012 through 2050
			 and emission allowances are allocated under the program, the Administrator
			 shall allocate to the Fund 2 percent of the quantity of emission allowances
			 established for the calendar year.
			(c)AuctioningThe
			 Administrator shall auction all of the emission allowances allocated to the
			 Fund for a calendar year under subsection (b).
			(d)DepositsThe
			 Administrator shall deposit all proceeds of auctions conducted pursuant to
			 subsection (c), immediately on receipt of those proceeds, in the Fund.
			5.Grants for
			 qualifying projects
			(a)In
			 generalFor each calendar year during which a program described
			 in section 4(b) is in effect, the Secretary shall use amounts in the Fund,
			 without further appropriation, to make competitive grants to eligible entities
			 to carry out qualifying projects in accordance with this section, as determined
			 by the Secretary.
			(b)Use
			 allocationOf the amount of grants that are made available for
			 each of calendar years 2012 through 2050 under this section, the Secretary
			 shall use—
				(1)at least 75
			 percent of the amount to make grants to support infrastructure construction and
			 development for qualifying projects;
				(2)at least 15
			 percent of the amount to make grants to support planning, engineering, and
			 feasibility studies for qualifying projects; and
				(3)the remainder to
			 make grants described in paragraph (1) or (2), as determined by the
			 Secretary.
				(c)Recipient
			 allocationOf the amount of grants that are made available for
			 each of calendar years 2012 through 2050 under this section, the Secretary
			 shall use—
				(1)at least 40
			 percent of the amount to make grants to institutional entities to carry out
			 qualifying projects;
				(2)at least 40
			 percent of the amount to make grants to industrial and commercial entities to
			 carry out qualifying projects; and
				(3)the remainder to
			 make grants described in paragraph (1) or (2) or to fund qualifying projects
			 carried out by Federal agencies or facilities, as determined by the
			 Secretary.
				(d)Matching
			 requirementsTo be eligible to obtain a grant, a recipient (other
			 than a Federal agency or facility) shall provide matching funds in an amount
			 equal to at least—
				(1)in the case of
			 each of calendar years 2012 through 2017, 25 percent of the amount of the
			 grant; and
				(2)in the case of
			 each of calendar years 2018 through 2050, 50 percent of the amount of the
			 grant.
				6.Combined heat
			 and powerIt is the goal of
			 the United States that by calendar year 2030, 20 percent or more of the total
			 electrical power capacity of the United States be met through combined heat and
			 power.
		
